McCay, Judge.
A clear and definite statement of the exact thing sought for by this bill will, as it seems to us, justify the Judge in his refusal to grant the injunction. There is no complaint that the defendant is doing or publishing anything to induce the public to believe that the machine he sells is the same as the complainant’s. So far as we have been able to examine them, all the trade-mark cases turn upon this: they declare that a man shall be enjoined from passing off his wares as the product of another man — from using devices to persuade the public that in buying his wares they are, in fact, buying wares guaranteed by the skill and reputation of a rival dealer: Delewan vs. Clark, 7 Blatch, 112; High on Injunctions, section 677. Again, this bill does not claim that the defendant is inter*73fcring with the complainant’s right to the exclusive use of whatever credit the report of this committee gives him. His right to publish is unlimited. Indeed, the complaint is that the defendant does not publish the report. The true complaint of the bill, at last, is that the defendant has denied that the society gave to complainant the premium, and has asserted that in truth the society gave it to himself. It is not said that he is passing off his wares by putting complainant’s mark on them, nor that he is publishing without authority a report which the claimant is alone entitled to publish, but that he is unblushingly denying the truth of complainants having gotten the prize, and claiming that he got it himself. He is not talcing complainant’s property — he is not infringing the plaintiff’s right of property. He is denying — it may be falsely and injuriously denying — plaintiff’s right to whatever credit the premium of the society gives. "Will an injunction lie to prohibit such a wrong ? It is admitted there is no precedent for such an injunction in England or America. This is itself a very strong argument against it. For many years prizes, premiums and medals have been a favorite mode of publicly declaring the excellence of wares of every kind, and prize shows and contests have been an every day occurrence for a century, both here and in England. The fact that no case can be found enjoining the denial of such a reward, having been given, is a strong proof that solicitors and chancellors have not deemed such a denial a subject for injunction. The general rule is that to get an injunction you must, show the infringement of a property right.
It is well settled that an injunction will not be granted to' restrain slander or libel of title or of reputation : 6 Simmons, 297; 11 Beavan, 112; 11 Simmons, 582. Not that it is not a wrong, not that the wrong might not be irreparable, but simply because Courts of chancery, in the exercise of the extraordinary powers lodged in them, have uniformly refused to. act in such a case, leaving parties to their remedy at law.
The case made by the bill is one of words, which are untrue in fact, and which are calculated to injure the credit of *74complainant's business and advance the business of defendant. If a wrong capable of redress before the Courts at all, it comes more nearly within the definition of a libel or of slander concerning one’s trade or business, than anything else. Equity, it must be remembered, will not enjoin every wrong. There are injuries done by one man to another which no law will remedy. Telling lies, unless those lies be of a peculiar character, is one of such injuries. But there are very many wrongs, wrongs recognizable and capable of redress at law, that yet are not such wrongs as a Court of equity will enjoin. Libel and slander, however illegal and outrageous, will not be enjoined. This is the.Settled rule: High on Injunctions, section 693; same, sections 23-28. The most that can be said of the conduct of the defendant is, that he is telling and publishing untruths — lies, if you will — calculated and intended to help himself and damage the complainant. To say that he may be enjoined from doing this, is to say that the writ of injunction may issue to restrain a libel or to stop slander. It is true that Courts of equity constantly refuse to lay down any absolute limitation to its power to issue this writ. But this only means that cases coming within the principles on which the Court has long acted are not beyond its power simply because the facts are novel or the injury peculiar. The principle is, that to authorize the writ there must be an irreparable, expected injury to a property right. It is a perversion of language to say that the complainant has a property right in the truth of the report. ITe has, perhaps, a right to the report, but a perversion of the truth, a claim that it is different from what it in fact is, can in no fair sense be called an infringement of his right of property in the report.
For these reasons we do not think the complainant entitled to an injunction.
Judgment affirmed.